NUMBER 13-10-00666-CV

                           COURT OF APPEALS

                 THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI - EDINBURG


J.E. SAENZ & ASSOCIATES, INC.,                                             Appellant,

                                          v.

AARON MUNOZ AND MUNOZ ENTERPRISES, INC.,                                  Appellees.


                    On Appeal from the 398th District Court
                         of Hidalgo County, Texas.


                        MEMORANDUM OPINION
    Before Chief Justice Valdez and Justices Rodriguez and Benavides
                    Memorandum Opinion Per Curiam

      This appeal was abated by this Court on February 1, 2011, to allow the parties an

opportunity to mediate. This cause is now before the Court on appellant=s unopposed

motion to dismiss the appeal without prejudice and advisory to the Court regarding

settlement. Appellant requests that this Court dismiss the appeal without prejudice.

Accordingly, this case is hereby REINSTATED.
      The Court, having considered the documents on file and appellant=s unopposed

motion to dismiss the appeal without prejudice, is of the opinion that the motion should be

granted. See TEX. R. APP. P. 42.1(a). Appellant=s motion to dismiss is granted, and the

appeal is hereby DISMISSED WITHOUT PREJUDICE. Costs will be taxed against

appellant. See TEX. R. APP. P. 42.1(d) ("Absent agreement of the parties, the court will

tax costs against the appellant."). Having dismissed the appeal at appellant=s request,

no motion for rehearing will be entertained, and our mandate will issue forthwith.



                                                               PER CURIAM


Delivered and filed the
12th day of May, 2011.




                                            2